Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gamroth (PG/PUB 20210010693) in view over Walser (PG/PUB 20180373278) in view over Worrilow (PG/PUB 2022/0226533)

Claim 1.
 Gamroth teaches a system for monitoring and purifying air quality (ABSTRACT), the system comprising:

an intelligent heating, ventilation, and air conditioning (HVAC) unit (Figure 3- see combination of elements 330, 324-328, 318, 336, 334, 336, 312, 342-350 e.g. an HVAC system comprising multiple components for cooling/heating ducted airflow) for efficiently purifying air of a compartmentalized environment in a manner that conserves enthalpy (0054,  Figure 5-504), the HVAC unit comprising:

ducting for receiving a first amount of air from the compartmentalized environment, and for directing a second amount of air to the compartmentalized environment, where the second amount of air differs from the first amount of air by being either warmed or cooled with respect thereto (Figure 3-314, 304, 0050-52, see also Figure 9)

an air conditioner having refrigerant contained within tubing of one or more copper coils, the air conditioner being coupled to the ducting and for removing heat from air traversing through the ducting by transferring the heat into the refrigerant converting it from a cooled refrigerant to a warmed refrigerant (0040-41, 0048 e.g. see heat exchanger piping comprising coils, see also Figure 3-334, 336 (e.g. coils), infra below analysis for copper coils)

Gamroth does not expressly teach the following:
the one more copper coils; compressor; condenser; and thermal expansion valve limitations as described below.  

Walser teaches the above limitations comprising:
the copper coil; compressor; condenser; and thermal expansion valve limitations as described below.

an air conditioner having refrigerant contained within tubing of one or more copper coils, the air conditioner being coupled to the ducting and for removing heat from air traversing through the ducting by transferring the heat into the refrigerant converting it from a cooled refrigerant to a warmed refrigerant (0021 e.g. The HVAC unit 12 includes heat exchangers 28 and 30 in fluid communication with one or more refrigeration circuits. Tubes within the heat exchangers 28 and 30 may circulate refrigerant, such as R-410A, through the heat exchangers 28 and 30. The tubes may be of various types, such as multichannel tubes, conventional copper or aluminum tubing, and so forth.”)

a compressor, coupled to the copper coils of the air conditioner, and configured for compressing the warmed refrigerant into a warm pressurized refrigerant, the compressor further configured for moving the warmed pressurized refrigerant throughout the copper coils (0005 e.g. “The present disclosure further relates to a climate management system having an evaporator coil, a blower configured to move air across the evaporator coil, a compressor system configured to operate in multiple compression stages, a first sensor configured detect an evaporator coil temperature of the evaporator coil, a second sensor configured to detect a supply air temperature of the air downstream of the evaporator coil, and a controller. The controller is configured to control an operational fan speed of the blower based on the evaporator coil temperature in a first mode of operation and based on the supply air temperature in a second mode of operation,” see also 0014, 0023, 0030)

a condenser, coupled to one or more of the copper coils and the compressor, the condenser for removing heat from the warm pressurized refrigerant to produce a cooled pressurized refrigerant;
(0021 e.g. “. For example, the heat exchanger 28 may function as a condenser where heat is released from the refrigerant to ambient air, and the heat exchanger 30 may function as an evaporator where the refrigerant absorbs heat to cool an air stream. In other embodiments, the HVAC unit 12 may operate in a heat pump mode where the roles of the heat exchangers 28 and 30 may be reversed. That is, the heat exchanger 28 may function as an evaporator and the heat exchanger 30 may function as a condenser,” see also 0026, 0030-32)

a thermal expansion valve, coupled to the compressor, and configured for opening and closing so as to thereby release pressure from within the copper coils and thereby convert the cooled pressurized refrigerant into a cooled refrigerant (0030 e.g. “FIG. 4 is an embodiment of a vapor compression system 72 that can be used in any of the systems described above. The vapor compression system 72 may circulate a refrigerant through a circuit starting with a compressor 74. The circuit may also include a condenser 76, an expansion valve(s) or device(s) 78, and an evaporator 80. The vapor compression system 72 may further include a control panel 82 that has an analog to digital (A/D) converter 84, a microprocessor 86, a non-volatile memory 88, and/or an interface board 90. The control panel 82 and its components may function to regulate operation of the vapor compression system 72 based on feedback from an operator, from sensors of the vapor compression system 72 that detect operating conditions, and so forth,” see also 0031-32)

an air handler coupled to the ducting, the air handler for withdrawing the first amount of air from the compartmentalized environment, and for supplying the second amount of air to the compartmentalized environment (Gamroth, 0040-42, Figure 3- AHU, see also Walser, Figure 5-120, 0017)

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Walser and Gamroth would achieve an expected and predictable result comprising the one more copper coils; compressor; condenser; and thermal expansion valve limitations as described above. One of ordinary skill in the art adapting the HVAC unit of Gamroth to utilize the HVAC configuration of Walser would achieve an expected and predictable result of cooling ducted airflow.  Walse is in the same field of HVAC systems; provided a benefit of zoned cooling as described, Brackgroun; and is reasonably pertinent to a problem of cooling airflow via the selection of well-known HVAC components (e.g. copper coil, condenser, evaporator, etc.)


The combination of Walser and Gamroth does not expressly teach the air purification elements comprising two or UVC germicidal lamps; PCO cell; and one or more high efficiency particulate filters as described below.  Worrilow  teaches the one or more UVC lamps; PCO cell; and one or more high efficiency particulate filters as described below.

an air purification module having a plurality of air purification elements configured for generating a photocatalytic oxidation reaction, the air purification unit comprising:
       two or more UVC germicidal lamps and/or Series of UVC LEDs for creating a plurality of germicidal treatment zones, and configured for generating a UVC light (Figure 4-38)

       a PCO-cell (photocatalytic oxidation) panel positioned within the ducting and including a plurality of PCO (photocatalytic oxidation) cells configured for interacting with the UVC light in a manner to produce a photocatalytic oxidation reaction that functions for clarifying air of volatile organic compounds (Figure 4, 0033, 0055)
one or more high efficiency particulate filters for trapping small particulate matter including a pre- and a post filter (0042, 0053, Figure 3, Figure 4 e.g. see pre and post-filtering)
  One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Worrilo and Gamroth, as modified by Walser, would achieve an expected and predictable result comprising the air purification module limitation as described above.  One of ordinary skill in the art would be motivated to apply Worrilow to provide multiple stage air purification as described Background & Summary of Invention; is in the field of air purification; and is reasonably pertinent to the problem of purifying building air. 

Claim 2. 	
The system in accordance with claim 1, further comprising:
      a smart air quality sensing module coupled to the HVAC unit, the smart air quality module including one or more sensors configured for monitoring one or more air quality conditions within the HVAC unit so as to produce sensed air quality data, the smart air quality sensing module including a communications module for transmitting the sensed air quality data via a network connection (Gamroth, Figure 6, Figure 5)

Claim 3. 
    The system in accordance with claim 2, wherein the one or more sensors comprise a plurality of sensors including an interior HVAC sensor positioned within the HVAC ducting and configured for determining a condition of air traversing within the HVAC unit, and an exterior sensor configured for measuring one or more conditions on the environment exterior to the HVAC unit (Gamroth, Figure 5-552, 524)

Claim 4.
    The system in accordance with claim 3, further comprising an air quality cloud processing server communicably coupled to one or more of the smart air quality sensing module and the HVAC unit via the network connection, the air quality cloud processing server comprising:
a first processing engine for receiving the sensed air quality data (Gamroth, Figure 6-604)
a second processing engine for analyzing the sensed air quality data so as to produce results data (Gamroth, Figure 6, Figure 8-806)
a third processing engine for employing the results data so as to determine one or more system faults (Gamroth, figure 8-806 e.g. see abnormal as reading on system fault, see also 00112-0113 )
a fourth processing engine for using the one or more system faults for the purpose of generating one or more control instructions for reconfiguring one or more system parameters in a manner so as to correct the system fault by reconfiguring the one or more system parameters (Figure 8-808-810)
(Examiner note:  first through fourth processing engines are not defined as separate processing engine.  As such, a single processing engine can function as second through fourth processing engines)

Claim 5. 
   The system in accordance with claim 4, wherein the air quality data measures one or more conditions relevant to a healthy air quality, and the system fault is caused by a drop of the one or more conditions below a determined set point (Figure 8-806, 0098, 0112)

Claim 6. 
    The system in accordance with claim 5, wherein when it is determined that the healthy air quality condition(s) are below a determined set point, the air quality cloud processing server generates and transmits an air quality control command to the intelligent HVAC unit, the air quality control command including instructions for dynamically adjusting one or more operational parameters of the HVAC unit so as to thereby improve the air quality (Figure 8, Figure 4 e.g. see cloud processing server as remote computing devices for processing and commanding responsive actions for AHU/HVAC, see also cloud processing server as corresponding to Figure 5-502)



Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gamroth (PG/PUB 20210010693) in view over Worrilow (PG/PUB 2022/0226533).

Claim 8. 
    Gamroth teaches a system for monitoring and purifying air quality, the system comprising:

an intelligent heating, ventilation, and air conditioning (HVAC) unit for efficiently purifying air of a compartmentalized space in a manner that conserves enthalpy, the HVAC unit including one or more air purification modules (Figure 3- see combination of elements 330, 324-328, 318, 336, 334, 336, 312, 342-350 e.g. an HVAC system comprising multiple components for cooling/heating ducted airflow), comprising:

Gamroth does not expressly teach the filter limitations as described below.  Worrilow teaches filter limitations as described below.

one or more high efficiency particulate filters for trapping small particulate matter; (Worrilow, Figure 4, 0033, 0055
two or more UVC Germicidal Lamps and/or series of UVC LEDs configured for generating a UV light, and further configured for creating a plurality of germicidal treatment zones configured for neutralizing airborne microbes (Worrilow, Figure 4, 0033, 0055)
a PCO-cell (photocatalytic oxidation) panel including a plurality of PCO (photocatalytic oxidation) cells for clarifying air of volatile organic compounds when contacting by the UV light; (Wirrilow, Figure 4, 0033, 0055)

at least one pre or post filters for removing particulate matter from the air (Wirrilow, Figure 4, 0033, 0055)

a smart air quality sensing module coupled to the HVAC unit, the smart air quality module including one or more sensors configured for monitoring one or more air quality conditions within the HVAC unit so as to produce sensed air quality data, the smart air quality sensing module including a communications module for transmitting the sensed air quality data via a network connection (Gamroth, supra claim 1, Figures 3-5)

an air quality cloud processing server communicably coupled to one or more of the smart air quality sensing module and the HVAC unit via the network connection, the air quality cloud processing server comprising:

a first processing engine for receiving the sensed air quality data, the sensed air quality data including one or more air quality conditions (Gamroth, Figure 8)

a second processing engine for analyzing the sensed air quality data so as to produce results data, the results data characterizing a manner by which the system can reconfigure one or more of the HVAC unit and one or more of HVAC's component parts (Gamroth, Figure 8, supra claim 1)

a third processing engine for receiving the results data and generating one or more control instructions for reconfiguring at least one of the one or more HVAC unit and HVAC unit component parts so as to improve at least one of the one or more air quality conditions (Gamroth, Figure 8, supra claim 1)

  One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Worrilow and Gamroth would achieve an expected and predictable result comprising the air purification module limitation as described above.  One of ordinary skill in the art would be motivated to apply Worrilow to provide multiple stage air purification as described Background & Summary of Invention; is in the field of air purification; and is reasonably pertinent to the problem of purifying building air. 




.
Claim 9. 
    Gamroth, as modified, teaches the system in accordance with claim 8, wherein the one or more high efficiency particulate filters comprise a pre-filter and a post-filter, wherein the post filter comprises one or more potassium permanganate filters or carbon filters (Worrilow, 0044)


Claim 16. 
    Gamroth teaches a system for monitoring and purifying air quality, the system comprising:
an intelligent heating, ventilation, and air conditioning (HVAC) unit for efficiently purifying air of a compartmentalized space in a manner that conserves enthalpy, the HVAC unit including a plurality of air purification modules comprising:

one or more high efficiency particulate pre-filters for trapping small particulate matter;
two or more UVC Germicidal Lamps and/or series of UVC LEDs configured for creating a plurality of germicidal treatment zones configured for neutralizing airborne microbes; supra claim 8

a PCO-cell panel including a plurality of PCO cells for clarifying air of volatile organic compounds; supra claim 8
at least one post filter for further removing particulate matter from the air; supra claim 8

a smart air quality sensing module coupled to the HVAC unit, the smart air quality module including one or more sensors configured for monitoring one or more air quality conditions within the HVAC unit so as to produce sensed air quality data, the smart air quality sensing component including a communications module for transmitting the sensed air quality data via a network connection; supra claim 8
an air quality cloud processing server communicably coupled to one or more of the smart air quality sensing component and the HVAC unit via the network connection, the air quality cloud processing server for receiving the sensed air quality data from the smart air quality sensing component, and for analyzing the received sensed air quality data so as to determine an overall air quality condition, and where it is determined that the overall air quality condition is below a defined set point, the air quality cloud processing server generates and transmits an air quality control command to the intelligent HVAC unit, the air quality control command including instructions for dynamically adjusting one or more operational parameters of the HVAC unit so as to thereby improve the air quality, supra claim 8

Claim 16 is rejected under the same combination of prior and motivation o combine set forth in claim 



Claims 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamroth (PG/PUB 20210010693) in view over Worrilow (PG/PUB 2022/0226533) in view over Engelhard (PG/PUB 20170080373).

Claim 10. Gamroth, as modified, teaches the system in accordance with claim 9 but does not teach the reactive-oxide limitation as described below. Engelhard teaches the reactive-oxide limitations as described below.   
wherein PCO-cell (photocatalytic oxidation) panel comprises a reactive metal oxide (Englehard, 0037, 0081-83, 0087 e.g. see titanium dioxide)
   One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Worrilow and Gamroth would achieve an expected and predictable result comprising wherein PCO-cell (photocatalytic oxidation) panel comprises a reactive metal oxide.  One of ordinary skill in the art would be motivated to utilize titanium dioxide as it has been “ found to be more effective than any other antibacterial agent, because the photo catalytic reaction works even when there are cells covering the surface and while the bacteria are actively propagating,” 0083; is in the field of air purification as described, ABSTRACT, Technical Field; and is reasonably pertinent to a problem of identifying suitable materials for photo-catalytic filtration. 

 
Claim 11. 
      Gamroth, as modified  by Englehard, teaches the system in accordance with claim 10, wherein the reactive metal oxide comprises titanium dioxide or zinc oxide ((Englehard, 0037, 0081-83, 0087 e.g. see titanium dioxide)
    


Claim 12. 
   Gamroth, as modified by Worrliow, teaches the system in accordance with claim 11, wherein the air purification module comprises a plurality of treatment zones, wherein each treatment zone includes two or more UVC Germicidal Lamps and/or series of UVC LEDs and at least one PCO-cell (photocatalytic oxidation) panel (Worrilow, Figures 3-4)

Claim 13. 
     The system in accordance with claim 12, wherein the air purification module comprises three or four treatment zones (Worrilow, Figures 3-4 e.g. see zone three to four corresponding to regions associated with elements 16, 18, 30 38, 46, 50, 52, and 54)

Claim 14. 
    Gamrtoh, as modified by Worrilow, teaches the system in accordance with claim 13, wherein the air purification module comprises two, three, four, or six air purification modules (Figures 3-4 e.g. see each module corresponding to elements 16, 18, 22, 30, 38, 46, 48, 52)


Claim 17. The system in accordance with claim 16, wherein PCO-cell (photocatalytic oxidation) panel comprises a reactive metal oxide, supra claim 10

Claim 18. The system in accordance with claim 17 wherein the reactive metal oxide comprises titanium dioxide or zinc oxide, supra claim 11

Claim 19. The system in accordance with claim 18, wherein the air purification module comprises a plurality of treatment zones, wherein each treatment zone includes two or more UVC Germicidal Lamps and/or series of UVC LEDs and at least one PCO-cell (photocatalytic oxidation) panel, supra claim 12

Claim 20. The system in accordance with claim 19, wherein the air purification module comprises three or four treatment zones, supra claim 13

   Claims 17-20 are rejected under the same combination of prior art and rationale set forth in claims 10-14.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 20180293864 – system and method for monitoring building sensor data
 20210356153 -flexible modes of operation responsive to air quality 
Air filter configuration with multiple layers
20180126028  
20060150818
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117